       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA              :
                                       :
       v.                              :         No. 3:18-cr-0022-9(VLB)
                                       :
 MARQUIS PARKER                        :
     Defendant.                        :         May 6, 2021
                                       :
                                       :
                                       :
                                       :
                                       :

   MEMORANDUM OF DECISION DENYING DEFENDANT MARQUIS PARKER’S
        MOTION FOR A REDUCTION OF SENTENCE, DKTS. 976, 984

      Before the Court is Defendant Marquis Parker’s motion for a modification of

his sentence to provide for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). [Dkt. 984]. Defendant seeks a modification of his sentence from

incarceration to home confinement based on his asserted risk of severe

complications should he contract COVID-19 while incarcerated at USP Canaan.

[Id.]. The Government opposes Defendant’s motion. [Dkt. 979]. For reasons set

forth below, the Court DENIES Defendant’s motion.


                                    Background


      Mr. Parker was one of nineteen defendants arrested following an FBI

investigation into a crack cocaine trafficking operation in a residential area in New

Haven, Connecticut.     [Dkt. 943 (Pre-Sentence      Investigation   Report) ¶¶ 7-




                                           1
        Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 2 of 16




32](hereinafter PSR).1 Mr. Parker pled guilty to one count of Conspiracy to

Distribute, and to Possess with Intent to Distribute, cocaine base, in violation of 21

U.S.C. §§ 846, 841(a) and (b)(1)(B). [Dkt. 457 (Order adopting Findings and

Recommendations of Magistrate Judge Richardson on plea)]; [Dkt. 622 (Crim. J)].

Mr. Parker purchased cocaine base from the conspiracy’s lead defendant in

redistribution quantities. See [PSR ¶ 32]. Mr. Parker’s unlawful activities in

furtherance of the conspiracy resulted in an attributed drug quantity guideline

calculation of at least 28, but less than 112 grams of cocaine base. [PSR ¶¶ 39, 107].

A conviction for a violation of 18 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, carries

a maximum penalty of 40 years of imprisonment, subject to a mandatory minimum

term of five years of imprisonment, a period of supervised release of at least four

years and up to life, a fine of up to five million dollars, and a special assessment of

$100.


        After the plea agreement was reached, Mr. Parker pled guilty to a 2015 state

robbery charge, which categorically constituted a violent felony under the Career

Offender Guideline, U.S.S.G. § 4B1.1. [PSR ¶¶ 45, 59]. Consequently, Mr. Parker

faced a guideline range of 188-210 months of imprisonment. [Id.]. Absent the

applicability of the Career Offender Guideline, his guideline range was 57-71

months of imprisonment. In addition to his 2015 state robbery (1 st degree)

conviction, Mr. Parker has prior convictions for burglary and robbery (2nd degree),



1 At sentencing, the Court confirmed that Defendant was interviewed by the
probation officer in the presence of his counsel and read the PSR. Neither party
objected to the facts as presented in the PSR and the Court adopted the PSR as
its finding of fact. [Dkt. 687 (Sent. Hr’g Tr.) at 4:01-5:03].
                                          2
        Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 3 of 16




possession of narcotics, escape (1st degree), and disorderly conduct. [PSR ¶¶ 52-

57].


       At sentencing, the Court addressed, inter alia, the need to protect the public

and to deter Mr. Parker from future criminal conduct. [Dkt. 687 (Sent. Hr’g Tr.) at

08:01-13, 13:24-14:09, 17:15-17:18]. The Court found, that while the deprivation Mr.

Parker experienced as a child explained his conduct, he “repeatedly threatened the

use of deadly force against others, and he has posed a significant threat. And, in

fact, harmed the public through his active, extensive, and rife distribution of

drugs.” [Id. at 08:03-08:13]. The Court was also concerned about the failure of

counsel in the state court proceeding to appreciate the effect of the timing of Mr.

Parker’s guilty plea in the 2015 state robbery case on his federal sentencing

guideline range. [Id. at 18:02-18:09]


       Taking all of the 18 U.S.C. § 3553(a) sentencing factors into account, the

Court departed downward and sentenced Mr. Parker to 60 months imprisonment

to be followed by four years of supervised release. [Dkt. 591 (Sent. Tr.) 38:17-39:08];

[Dkt. 499 (Crim. J)].


       A review of the Bureau of Prison’s (“BOP”) Inmate Locator confirms that Mr.

Parker is designated to USP Canaan. See Inmate Locator Service, BOP Registration

no. 25732-014 Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/              (last

reviewed May 6, 2021). His current release date is May 12, 2022. Id.

       On December 10, 2020, Warden E. Bradley denied Mr. Parker’s request that

the BOP file a motion for compassionate release on his behalf. [Dkt. 984-2 Def. Am.


                                          3
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 4 of 16




Mot. for Sent. Reduction, Ex. B]. The Court granted Mr. Parker’s request for re-

appointment of Attorney Bruce D. Koffsky to represent him in connection with his

request for compassionate release. [Dkt. 968].

      Mr. Parker argues that he is especially vulnerable to severe complications or

death if he contracts COVID-19 because he is asthmatic. [Def. Am. Mem. in Supp.

at 7-8]. Mr. Parker also argues that the BOP’s response to the COVID-19 pandemic

necessitated harsh lockdown measures that made his sentence more punitive than

necessary to justly punish his offense conduct. [Id. at 8-9]. Mr. Parker has remained

discipline free while in BOP custody. [Dkt. 984-3, Def. Ex. 3 (BOP Disciplinary

Hist.)]. Mr. Parker proposes to reside with his mother, subject to conditions of

home confinement, and his partner agrees to serve as a third-party custodian. [Am.

Mem. in Supp. at 11-12].

      In opposition, the Government argues that Mr. Parker fails to establish that

“extraordinary and compelling” reasons exist to reduce his sentence because he

does not present a health condition that places him at a medically recognized risk

of severe complications from COVID-19. [Dkt. 979 (Gov. Mem. in Opp’n) at 13-16].

Specifically, the Government argues that under the CDC guidance, “moderate to

severe” asthma might increase a patient’s risk of complications and the singular

medical record filed does not establish that his asthma is “moderate to severe.”

[Id.]. Further, the Government argues that Mr. Parker has engaged in criminal

activity his entire adult life and the Court’s reasoning for imposing the mandatory

minimum sentence remains valid under the circumstances. [Id. at 16-17].




                                         4
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 5 of 16




                                  Legal Standard


      “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute providing for the finality of a

criminal judgment contains a narrow exception to provide for re-sentencing for

compassionate release. 18 U.S.C. § 3582(c)(1)(A).


      Section 3582(c)(1)(A) authorizes courts to modify terms of imprisonment as

follows:


      [T]he court ... upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may impose
      a term of probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of imprisonment),
      after considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that ... extraordinary and compelling reasons
      warrant such a reduction ... and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission[.]

      Addressing the specific provision under which Defendant seeks relief from

his sentence, the First Step Act of 2018 amended the procedural requirements for

bringing a motion for resentencing to provide compassionate release. First Step

Act of 2018, Section 603(b), Pub. L. 115-391, 132 Stat. 5194 (2018) (amending 18

U.S.C. § 3582(c)(1)(A)). Previously, only the Bureau of Prisons (“BOP”) could move

for compassionate release and such motions were rarely filed. United States v.

Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act amendments were

intended to address past inaction by the BOP by removing it as the sole arbiter of
                                         5
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 6 of 16




compassionate release, while still permitting the BOP to weigh-in on a defendant’s

request via the statute’s exhaustion of administrative remedies requirement. See

id. at 232; see also United States v. Gamble, No. 3:18-CR-0022-4(VLB), 2020 WL

1955338, at *3 (D. Conn. Apr. 23, 2020)(explaining the policy purpose behind the

exhaustion requirement in this context).


      In Brooker, the Second Circuit held that since the BOP no longer has

exclusive authority to bring a motion for compassionate release, district courts

have the discretion to determine what constitutes “extraordinary and compelling”

reasons outside of the outdated U.S. Sentencing Commission policy statements

when the defendant moves for compassionate release. 976 F. 3d at 234-36. In short,

the statute only requires courts to consider “applicable” statements issued by the

U.S. Sentencing Commission and the relevant policy statement, U.S.S.G. § 1B1.13,

is no longer “applicable” because the policy statement refers exclusively to a

motion brought by the Director of the BOP. Id. at 235-36. In other words, “[w]hen

the BOP fails to act, Congress made the courts the decision maker as to

compassionate release.” Id. at 236. Therefore, courts may consider “…the full slate

of extraordinary and compelling reasons that an imprisoned person might bring

before them in motions for compassionate release,” and not just those delineated

by the U.S. Sentencing Commission’s policy statement. Id. at 237.


      Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

days have passed from receipt of his request by the Warden, and (2) the Court finds



                                           6
          Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 7 of 16




that, after considering the Section 3553(a) factors, that “extraordinary and

compelling reasons warrant” a reduction of his term of imprisonment.


         The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of

imprisonment...”)(emphasis added).


                                     Discussion


   I.       Exhaustion of administrative remedies pursuant to 18 U.S.C. §
            3582(c)(1)(A)

   18 U.S.C. § 3582(c)(1)(A) requires that a defendant must first seek administrative

relief, and then may proceed to court after fully exhausting administrative appeals

or the lapse of thirty days from the warden’s receipt of the request, whichever is

earlier. Here, the Court agrees with the parties that Mr. Parker satisfied the

administrative exhaustion requirement because over thirty days passed between

the warden’s decision on his administrative request and the filing of his motion

seeking judicial relief. [Dkt. 984-2 (Dec. 10, 2020 denial of inmate request)].

Therefore, Mr. Parker’s motion is properly before the Court, but it fails on the

merits.


   II.      Whether Defendant has demonstrated “extraordinary and compelling
            reasons”




                                          7
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 8 of 16




      As to what constitutes “extraordinary and compelling” reasons, this Court

and others have recognized that an inmate’s especially heightened risk of infection

and risk of developing severe complications from COVID-19 based on their specific

medical history may constitute “extraordinary and compelling” reasons to grant

compassionate release, often in combination with other factors. See, e.g. United

States v. Jepsen, 451 F. Supp. 3d 242, 245-47 (D. Conn. 2020) (granting motion for

compassionate release where defendant suffers from a compromised immune

system and defendant had less than eight weeks remaining on sentence); United

States v. Miller, No. 3:15-CR-132-2 (VLB), 2020 WL 3187348, at *5 (D. Conn. June 15,

2020)(granting motion for compassionate release for severely ill defendant with

less than three months remaining on sentence). However, “…the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the virus's

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)


      In determining whether a defendant’s vulnerability to the virus constitutes

“extraordinary and compelling” reasons for re-sentencing, courts have undertaken

factually intensive inquiries considering: defendants’ age, the severity and

documented history of their health conditions, defendants’ history of managing

those conditions in prison, the proliferation and status of infection at defendants’

facilities, and the proportion of the term of incarceration that has been served.

United States v. Brady, No. S2 18 CR. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y.

May 15, 2020)(citations      omitted). Courts considering       defendants’ medical


                                          8
        Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 9 of 16




vulnerability from COVID-19 ordinarily look to the CDC’s guidance on at-risk health

populations. See United States v. Rivera, No. 3:13-CR-71-1 (VLB), 2020 WL 3186539,

at *4-5 (D. Conn. June 15, 2020); see also, e.g., United States v. Adams, No. 3:16-

CR-86-VLB, 2020 WL 3026458, at *2 (D. Conn. June 4, 2020); United States v.

McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020).


       For the last several months, the CDC classified underlying health conditions

that correlate to an increased risk of severe complications from contracting COVID-

19 into two categories: conditions that are known to cause an increased risk of

severe illness and those that might increase a person’s risk. People with certain

medical      conditions,       Ctrs.   for   Disease     Control    and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Apr. 29, 2021). The conditions listed are

regularly updated as the CDC reviews new scientific research. Id.


       The risk classification for asthma appears to have changed recently. The

CDC now considers “chronic lung diseases, including COPD (chronic obstructive

pulmonary disease), asthma (moderate-to-severe), interstitial lung disease, cystic

fibrosis, and pulmonary hypertension” as conditions that “can make you more

likely to get severely ill from COVID-19.” [Id.]. In the table of supporting evidence

linked to the CDC’s updated conditions list, the CDC indicates that its conclusions

about asthma are “supported by mixed evidence.” See Science Brief: Evidence

used to update the list of underlying medical conditions that increase a person’s

risk   of   severe   illness    from   COVID-19, Ctrs.    for   Disease   Control and

Prevention,https://www.cdc.gov/coronavirus/2019-ncov/science/science-

                                             9
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 10 of 16




briefs/underlying-evidence-table.html (last updated Mar. 29, 2021). Nevertheless,

moderate to severe asthma appears to be a more definite risk factor for severe

illness from COVID-19 than recognized by the CDC previously. Compare to United

States v. Gregor, No. 3:19-CR-64-11 (VLB), 2021 WL 917117, at *2 (D. Conn. Mar. 10,

2021)(quoting CDC guidance stating that patients with moderate to severe asthma

“might be at an increased risk for severe illness from COVID-19.”).


      The Court agrees with the Government that Mr. Parker’s medical records do

not establish that he has a medically recognized risk of severe illness from COVID-

19. The two records dated from October 2019 confirm that he is diagnosed with

asthma and he was prescribed an inhaler, but they do not reference the acuity of

the condition and Mr. Parker refused further evaluation. [Dkt. 990-1, Sealed Med. R

(Oct. 9, 2019 Clinical Encounter note)]. Although he has a right to refuse further

assessment, Mr. Parker’s refusal suggests that he is not particularly concerned

about the condition or its acuity. Id. (“Patient refuses physical exam, was advised

this is a poor decision and could lead to worsening of his condition, serious illness,

or death but Patient continues to refuse, signs refusal form and states he

understands the risks including death.”). The only other medical record indicates

that Mr. Parker has not used an inhaler since age 12, again suggesting that his

asthma is mild and episodic. [Sealed Med. R. (Oct. 30, 2019 Clinical Encounter

Note)]. Additionally, during his presentence investigation interview, Mr. Parker

disclosed that he had childhood asthma, but it no longer affected him. [PSR ¶ 76].

He reported no other medical conditions. [Id.].




                                         10
      Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 11 of 16




      The Court’s Standing Order in Motions for Modification of an Imposed Term

of Imprisonment Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in relation to the COVID-19

pandemic requires defendants seeking compassionate release to file medical

records for the last six months. See [Dkt. 814 (Standing Order) at § 3(d)]. The scant

medical records filed show that Mr. Parker has made a “poor decision” to forgo a

physical examination for an apparent asthma exacerbation and that he received

medical treatment. They do not show that his health is particularly debilitated,

whether he has been tested for COVID-19, or whether he has been offered or

otherwise provided access to a COVID-19 vaccine. The Court notes that the BOP

now reports that it has administered over 160,000 doses of the vaccine to inmate

and staff, including to 842 inmates at USP Canaan who are now fully inoculated.

COVID-19 Dashboard, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

updated May 6, 2021).


      Mr. Parker is only 28 years old, placing him in an age group with a relatively

lower risk of severe illness than faced by older adults. Older Adults, Ctrs. for

Disease    Control    and    Prevention,        https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults.html        (last   updated   Apr. 16, 2021).

According to the CDC, 0.5% of all COVID-19 deaths were among individuals age 18-

29. Demographic Trends of COVID-19 cases and deaths in the US reported to CDC,

Ctrs. for Disease Control and Prevention, https://covid.cdc.gov/covid-d ata-

tracker/#demographics (last updated May 6, 2021).


      This Court and others have declined to find that “extraordinary and

compelling” reasons exist when a defendant is mildly asthmatic and comparatively

                                           11
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 12 of 16




young. See, e.g. United States v. Torres, No. 3:16-CR-00114 (VAB), 2021 WL 837436,

at *4-5 (D. Conn. Mar. 5, 2021)(denying compassionate release for asthmatic

inmate); United States v. Henderson, No. 3:19-CR-30 (VLB), 2020 WL 7321403, at

*5-6 (D. Conn. Dec. 11, 2020)(denying motion for compassionate release brought

by inmate with a BMI of approximately 32 (as calculated by the parties) and “well

controlled asthma” in part because the inmate was only 26 years old); United States

v. Newton, No. 3:18-cr-0022-8 (VLB), 2020 WL 6784267, at *6 (D. Conn. Nov. 18, 2020)

(“[T]he Court agrees with Warden Easter that Mr. Newton's obesity and controlled

asthma does not establish[ ] ‘extraordinary and compelling reasons’ for his

release, particularly in view of the comprehensive health care that he is receiving,

his age, and the state of the virus at [his facility].”).


       Mr. Parker also argues that “USP Canaan has been hit particularly hard by

the virus.” [Def. Am. Mem. in Supp. at 8]. This is partially borne out by BOP

statistics. USP Canaan is a high security prison with an adjacent minimum-security

satellite camp, together housing 1,231 inmates. USP Canaan, Bureau of Prisons,

https://www.bop.gov/locations/institutions/caa/ (last reviewed May 6, 2021). 297

inmates recovered from the virus, there have been no deaths, and there are one

currently active case among inmates. COVID-19 Dashboard, Bureau of Prisons.2 At

this juncture, conditions at USP Canaan do not militate in favor of finding



2In comparison, about a third of all BOP inmates contracted the virus and most
have recovered. Id. By further comparison, over 9.6% of Connecticut’s population
contracted the virus. Coronavirus Disease 2019 (COVID-19), Conn. Dep't. of Pub.
Health https://portal.ct.gov/coronavirus, (last updated on May 6, 2021); Quick
Facts: Connecticut, U.S. Census Bureau, https://www.census.gov/quickfacts/CT
(pop. est. Jul. 1, 2020).
                                            12
      Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 13 of 16




“extraordinary and compelling” reasons to modify his sentence because his

current risk of exposure appears low.


      Finally, the Court considers Mr. Parker’s argument that his custodial

sentence has been harsh because of the lockdowns and other restrictions

necessary to prevent contagion among inmates and staff. [Def. Am. Mem. in Supp.

at 8-9]. The Court is sympathetic to Mr. Parker’s argument and he is undeniably

correct. Prisoners will continue to experience deprivation, isolation, and limited

access to rehabilitative programs until the pandemic grinds to an end. But he has

not experienced hardship different than other inmates in BOP custody. See United

States v. Johnson, No. 98-CR-860(7) (ARR), 2021 WL 1207314, at *4 (E.D.N.Y. Mar.

31, 2021)(declining to find extraordinary and compelling reasons for sentence

modification based on generalized claim of harsh conditions of confinement

attendant to the pandemic). Whether prison conditions attendant to the pandemic

generally should be factored in the computation of federal sentences is an issue

best left to the BOP, the President, and Congress.


      To his credit, Mr. Parker also remains discipline free. Indeed, the BOP has

rewarded him with good-time credit. The Court is optimistic that this is a sign that

Mr. Parker is maturing and may now genuinely accept responsibility for his actions

and move forward. However, by statute, “[r]ehabilitation ... alone shall not be

considered an extraordinary and compelling reason.” 28 U.S.C. § 994(t).


      Consequently, the Court finds that Mr. Parker fails to carry his burden of

establishing that extraordinary and compelling reasons exist to modify his


                                        13
           Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 14 of 16




sentence. In sum, Mr. Parker has not established that his asthma is of the acuity

that is medically recognized to elevate an individual’s risk of severe illness from

COVID-19. He is young and there is only one active case at his place of

confinement, meaning that prison officials have demonstrated their ability to

prevent an outbreak there. Mr. Parker will likely have access to a vaccine soon if

he has not already. Finally, while conditions of confinement attendant to the

pandemic are undoubtedly difficult and he has remained discipline-free, it does not

warrant finding that “extraordinary and compelling” reasons exist to disrupt the

finality of a criminal judgment.


    III.      Consideration of the 18 U.S.C. § 3553(a) sentencing factors


           Even if the Court were to find that “extraordinary and compelling” reasons

exist, consideration of the 18 U.S.C. § 3553(a) sentencing factors would not warrant

resentencing. In imposing a sentence, that is “sufficient, but not greater than

necessary” to achieve the purposes of sentencing, the Court must consider, inter

alia,


           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed—

                 (A)to reflect the seriousness of the offense, to promote respect for the
                 law, and to provide just punishment for the offense;

                 (B)to afford adequate deterrence to criminal conduct;
                 (C)to protect the public from further crimes of the defendant; and

                 (D)to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most
                 effective manner;


                                             14
       Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 15 of 16




§ 3553(a)(1)-(2)

      It is “entirely within the district court's discretion to consider how much time

an inmate has already served of his overall sentence when the court is weighing

whether a release for extraordinary and compelling circumstances is consistent

with the Section 3553(a) factors, such as the need for deterrence and the danger

posed to the community by the inmate's release.” United States v. Butler, No. 20-

1379-CR, 2021 WL 1166001, at *2 (2d Cir. Mar. 29, 2021)(citation omitted).


      The Court faced a difficult predicament at sentencing. Mr. Parker was then,

and remains now, a young man with a troubled past and a worrisome criminal

history. Because of that criminal history and the inartful timing of the disposition

of the unrelated robbery charge, Mr. Parker faced a guideline range of 188-210

months imprisonment. His criminal history included prior convictions for serious

and violent felonies, implicating the brandishing of firearms on multiple occasions.

Mr. Parker was undeterred by prior prison sentences and has a prior conviction for

escaping custody, raising serious concerns about his suitability for release into

the community without careful planning.


      As is the case now, Mr. Parker’s offense conduct did not warrant the 15-year

plus sentence contemplated by the advisory sentencing guidelines. However, the

mandatory minimum sentence remains both necessary and sufficient to achieve

the purposes of sentencing. Mr. Parker has been in federal custody since February

6, 2018. [PSR at 1]. He has served about 55% of his statutory sentence. With good

time credits, Mr. Parker is scheduled to be released on May 12, 2022. Given the

lenient sentence imposed, a sentence of time served risks exacerbating sentencing

                                         15
      Case 3:18-cr-00022-VLB Document 996 Filed 05/06/21 Page 16 of 16




disparities and would not adequately deter Mr. Parker from resuming criminal

behavior or protect the public. In short, the Court cannot conclude that the

remaining sentence to be served would be futile.


                                   Conclusion


      For the reasons stated above, the Court DENIES Defendant’s Motion for a

Reduction of his Sentence.


                                            IT IS SO ORDERED.

                                            _____/s/_______________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated this day in Hartford, Connecticut: May 6, 2021




                                       16
